      Case: 1:20-cv-05119 Document #: 1 Filed: 08/31/20 Page 1 of 7 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 MICHAEL MARZETTE, on behalf of himself              )
 and all others similarly situated,                  )
                                                     )
                                Plaintiff,           )
                                                     ) Case No. 1:20-cv-05119
         v.                                          )
                                                     )
 SP PLUS CORPORATION, a Delaware                     )
 corporation                                         )
                                                     )
                                Defendants.          )

                                     NOTICE OF REMOVAL

       Defendant SP Plus Corporation (“SP Plus”) hereby removes this action, currently pending

in the Circuit Court of Cook County, Illinois as Case No. 2020-CH-03691, to the U.S. District

Court for the Northern District of Illinois pursuant to 28 U.S.C. § 1331. This Court has jurisdiction

because Plaintiff Marzette’s claims are completely preempted by Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185. Removal is timely under 28 U.S.C. §

1446(b)(1).

                                        BACKGROUND

       1.      SP Plus is a Delaware corporation, whose lines of business include the management

and operation of parking facilities throughout the Chicagoland area. On April 3, 2020, Plaintiff

Michael Marzette (“Marzette”), on behalf of himself and others similarly situated, initiated this

lawsuit against SP Plus in Cook County, Illinois, by filing a class action complaint (“Complaint”).

See Complaint (“Compl.”), attached hereto as Exhibit A.

       2.      On July 30, 2020, SP Plus was served with a copy of the summons and complaint

in the State Court Action. See Ex. 2 (Summons) to Declaration of Brett Harvey (“Harvey Decl.”)

attached hereto as Exhibit B, ¶ 4.
      Case: 1:20-cv-05119 Document #: 1 Filed: 08/31/20 Page 2 of 7 PageID #:2




       3.      By his Complaint, Marzette alleges that while he worked for SP Plus, the Company

violated the Illinois Biometric Privacy Act, 740 ILCS 14/1 et seq. (“BIPA”), through the use of

“fingerprint activated timeclocks” to accurately record his and other employees’ working time.

Compl. at ¶¶ 7, 19, 28-31. Marzette purports to bring claims under Sections 15(a) and (b) of BIPA,

and seeks liquidated damages under BIPA for himself and a putative class, of either $1,000 or

$5,000 for each BIPA violation. Compl. at ¶¶ 43-58.

                                    REMOVAL IS TIMELY

       4.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(1). Murphy Bros.,

Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (time for filing a notice of removal

does not begin to run until a party has been formally served). SP Plus was served on July 30, 2020.

See Ex. 2 (Summons) to Harvey Decl., ¶ 4. Counting forward 30 days comes to Saturday, August

29, 2020, making the deadline for removal Monday, August 31, 2020. FED. R. CIV. P. 6(a)(2)(C).

                      REMOVAL IS PROPER UNDER 28 U.S.C. § 1331

       5.      Pursuant to 28 U.S.C. § 1331, removal is proper because Plaintiff’s claims are

completely preempted by Section 301 of the Labor Management Relations Act (LMRA), 29 U.S.C.

§ 185, and therefore “arise under” federal law conferring federal question jurisdiction on this

Court. See Franchise Tax Bd. of State of Cal. v. Construction Laborers Vacation Trust Fund of

So. Cal., 463 U.S. 1, 24 (1983); Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987).

       6.      Marzette was employed with SP Plus, which was previously known as Standard

Parking Corporation, from August 8, 2002 to November 21, 2016. Harvey Decl., ¶ 5. Marzette

also alleges that SP Plus began using the “biometric fingerprint timeclock system around the end

of 2015.” Id., ¶ 30. Marzette worked as a cashier and customer service employee when SP Plus




                                                 2
       Case: 1:20-cv-05119 Document #: 1 Filed: 08/31/20 Page 3 of 7 PageID #:3




allegedly instituted the subject timeclocks and remained in those positions until his employment

ended in 2017. Id., ¶¶ 28, 29.

       7.         During all times relevant to this lawsuit, SP Plus has been a party to collective

bargaining agreements (CBAs) with the Teamsters Local Union No. 727 (“Local 727”). See

Harvey Decl., ¶¶ 6-7; Ex. 3 to Harvey Decl. (Labor Agreement, dated November 1, 2016 to

October 31, 2021); Ex. 4 to Harvey Decl. (Labor Agreement, dated November 1, 2011 to October

31, 2016).1

       8.         Pursuant to the CBAs, which were ratified by Local 727’s members, Local 727 has

at all relevant times been the “sole and exclusive bargaining agent” for employees of SP Plus,

including hikers, cashiers and customer service representatives. See Harvey Decl., ¶ 8; Ex. 3 and

4 to Harvey Decl. at § 1.1. As a customer service representative and a member of Local 727,

Marzette’s terms and conditions of employment have been governed by the CBAs. See Harvey

Decl., ¶¶ 5-8.

       9.         The CBAs contain a broad “Management Rights” section. See Harvey Decl., ¶ 8.

See also Ex. 3 and 4 to Harvey Decl. at § 21.1. In pertinent part, the CBAs provide that “[a]ll

rights, powers, and authority customarily exercised by the Employer are retained and reserved by

the Employer except as specifically modified by express provisions of this Agreement.” Id.

Additionally, the CBAs require SP Plus to accurately record employee work time, placing no

limitations on the methods used to do so. See Harvey Decl., ¶ 8. See also Ex. 3 and 4 to Harvey

Decl. at § 23.1




1
 As explained in the Harvey Declaration, the labor agreements (Ex. 3 and 4 to Harvey Decl.) are between
Local 727 and Standard Parking Corporation f/k/a Standard Parking. Harvey Decl., ¶¶ 6-7. In December
2013, Standard Parking Corporation changed its name to SP Plus Corporation, and SP Plus stepped into
Standard Parking Corporation’s shoes with regard to the labor agreements. Id, ¶ 7.


                                                   3
       Case: 1:20-cv-05119 Document #: 1 Filed: 08/31/20 Page 4 of 7 PageID #:4




       10.     The CBAs contain a “Grievance Procedure” that applies to all grievances by the

Union or any employee “arising under or concerning the meaning, application, or compliance with

the terms of this [CBA] . . . .” and requires all grievances to “first be taken up for adjustment by a

representative of the Employer and a representative of the Union.” See Harvey Decl., ¶ 8. See also

Ex. 3 and 4 to Harvey Decl. at §§ 6.1-6.3. The “Grievance Procedure” culminates in arbitration

that “shall be final and binding” conducted pursuant to the procedures of the Federal Mediation

and Conciliation Service. Id.

       11.     In Miller v. Southwest Airlines Co., 926 F.3d 898, 904 (7th Cir. 2019), the Seventh

Circuit held that BIPA claims related to a finger scan time clock were preempted by federal labor

law and ordered that the claims be dismissed to arbitration. It reasoned that a union may be an

employee’s “legally authorized representative” under BIPA and may consent on the employee’s

behalf to the collection and use of biometric data. Id. at 903. Therefore, it held that whether the

unions “did consent to the collection and use of biometric data, or perhaps grant authority through

a management-rights clause, is a question for an adjustment board. Similarly, the retention and

destruction schedules for biometric data, and whether [employers] may use third parties to

implement timekeeping and identification systems, are topics for bargaining between unions and

management.” Id. Then, concisely summarizing its rationale, the Seventh Circuit stated, “It is not

possible even in principle to litigate a dispute about how an [employer] acquires and uses

fingerprint information for its whole workforce without asking whether the union has consented

on the employees’ collective behalf. That’s why this dispute must go to an adjustment board.” Id.

       12.     Although Miller found the claims preempted under the Railway Labor Act (RLA),

the decision applies with equal force under the Labor Management Relations Act (LMRA). In fact,

the standard used to determine preemption under the RLA was borrowed from the LMRA. See




                                                  4
      Case: 1:20-cv-05119 Document #: 1 Filed: 08/31/20 Page 5 of 7 PageID #:5




Brown v. Illinois Central R.R. Co., 254 F.3d 654, 667 n.13 (7th Cir. 2001) (noting that the Supreme

Court adopted the standard for addressing LMRA preemption to resolve claims of RLA

preemption); Miller, 926 F.3d at 904 (relying on Lingle, a Supreme Court decision on LMRA

preemption, in its analysis of RLA preemption); Miller, 926 F.3d at 904 (explaining that under the

Supreme Court’s LMRA and RLA precedent, “if a dispute necessarily entails the interpretation or

administration of a collective bargaining agreement, there’s no room for individual employees to

sue under state law”).

       13.     Consistent with the foregoing precedent, courts in the Northern District of Illinois

have held that the LMRA equally preempts BIPA claims because such claims require interpretation

of collective bargaining agreements. See Fernandez v. Kerry, Case No. 17-cv-08971, 2020 WL

1820521, at *5-6 (N.D. Ill. Apr. 10, 2020); Gray v. The Univ. of Chi. Med. Ctr., Inc., Case No. 19-

cv-4229, 2020 WL 1445608, at *4 (N.D. Ill. Mar. 25, 2020); Peatry v. Bimbo Bakeries USA, Inc.,

Case No. 19-cv-2942, 2020 WL 919202, at *3 (N.D. Ill. Feb. 26, 2020).

       14.     Like the BIPA plaintiffs in Miller, Kerry, Gray, and Peatry, and as explained above,

Plaintiff belonged to a union during his employment with SP Plus, and the terms and conditions

of his employment have been governed by collective bargaining agreements. Like the agreements

in Miller, Kerry, Gray, and Peatry, the collective bargaining agreements contain a broad

management-rights provision and establish a grievance procedure which culminates in mandatory

arbitration. Whether the management rights clause authorized use of the timeclock necessarily

involves an interpretation of the collective bargaining agreement, which makes Plaintiff’s claims

completely preempted by Section 301. Miller, 926 F.3d at 904; see also Fernandez, 2020 WL

1820521, at *5-6; Gray, 2020 WL 1445608, at *4; Peatry, 2020 WL 919202, at *3.




                                                5
      Case: 1:20-cv-05119 Document #: 1 Filed: 08/31/20 Page 6 of 7 PageID #:6




  DEFENDANTS HAVE COMPLIED WITH ALL PREREQUISITES FOR REMOVAL

       1.     Counsel for SP Plus certifies that a copy of this Notice of Removal is being filed

with the Clerk of the Cook County Circuit Court, pursuant to 28 U.S.C. § 1446(d).

       2.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

upon SP Plus in the State Court Action are attached hereto as Exhibit C, and copies are being

served today on all Parties in accordance with 28 U.S.C. § 1446(d).

       3.     SP Plus reserves the right to amend or supplement this Notice of Removal, and

reserves all rights and defenses, including those available under Federal Rule of Civil Procedure

12.

 Dated: August 31, 2020                            Respectfully submitted,

                                                   SP PLUS CORPORATION


                                                   By: /s/
                                                   Melissa A. Siebert (masiebert@shb.com)
                                                   SHOOK, HARDY & BACON L.L.P.
                                                   111 South Wacker Drive, Suite 4700
                                                   Chicago, IL 60606
                                                   Tel: (312) 704-7700
                                                   Fax: (312) 558-1195

                                                   Attorneys for Defendant SP Plus Corporation




                                               6
       Case: 1:20-cv-05119 Document #: 1 Filed: 08/31/20 Page 7 of 7 PageID #:7




                                CERTIFICATE OF SERVICE

        I, Melissa A. Siebert, an attorney, hereby certify that on August 31, 2020, I caused a true

and correct copy of NOTICE OF REMOVAL to be filed via the Court’s Electronic Filing

System. Notice of this filing will be sent by operation of the Court’s Electronic Filing System to

all parties of record:

Marc E. McCallister
mem@mcallisterlawgroup.com
Gary D. McCallister
GDM@mcallisterlawgroup.com
MCCALLISTER LAW GROUP
200 North LaSalle Street, Suite 2150
Chicago, Illinois 60601
Attorney No.: 59509

Steven L. Woodrow
swoodrow@woodrowpeluso.com
WOODROW & PELUSO, LLC
3900 E. Mexico Avenue, Suite 300
Denver, Colorado 80210
Phone: (720) 213-0675
Fax: (303) 927-0809

Attorneys for Plaintiff


                                                 /s/ Melissa Siebert
